COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


JAMES D. QUINN
                                               MEMORANDUM OPINION *
v.   Record No. 0531-97-4                          PER CURIAM
                                                SEPTEMBER 2, 1997
VERONICA QUINN


             FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                     Marcus D. Williams, Judge

           (James McConville, on briefs), for appellant.
           (Lawrence H. Bowen; Paula W. Rank; Byrd,
           Mische, Bevis, Bowen, Joseph & O'Connor, on
           brief), for appellee.



     James D. Quinn (husband) appeals the circuit court's

decision concerning equitable distribution and other issues.

Husband contends the trial court erred by (1) incorrectly valuing

certain assets awarded to Veronica Quinn (wife); (2) awarding

spousal support to wife in light of her past employment and

current status as a student; (3) requiring husband to pay a

proportionate share of wife's survivor benefit received as part

of his military pension; and (4) awarding wife attorney's fees.

Wife contends that the trial court (1) abused its discretion in

awarding her an insufficient percentage of husband's military

retirement pay; and (2) erred in calculating the reimbursement of

a portion of the pendente lite spousal support in the

distribution of assets.   Upon reviewing the record and briefs of
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
the parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial court.

Rule 5A:27.

                             VALUATION

     Husband challenges the trial court's valuation of certain

marital assets, including the marital residence, and alleges that

the court failed to properly consider the statutory factors and

to credit his specific expenditures.     We find no error.
     Husband contends that the court erroneously "split the

difference" when valuing certain marital assets by assigning a

value equal to the midpoint between the parties' alternative

values.   The valuations as determined by the trial court do not

support husband's contention.   Moreover, when parties present

different evidence of value, the trial court is not required to

accept either valuation, as long as the value is within a range

supported by the evidence.

     The parties and their experts valued the marital residence

at a range of less than $250,000 to more than $300,000.      One

expert, a real estate salesperson familiar with the area,

testified that the home was worth $300,000.    Thus, credible

evidence supported the trial court's valuation of the marital

home at $300,000.   As to the other real property, husband

admitted purchasing the Florida condominium for $53,500 and

admitted that additional improvements had been added.    Thus, we

find no error in the court's determination that the condominium



                                 2
was worth $69,000, as testified to by wife, and not $45,140, as

proffered by husband.

       Although husband asserted that unspecified assets held in

the safety deposit box were divided equally, wife gave a

substantially more detailed listing of the contents.         Husband's

sister acknowledged that husband gave her gold jewelry and a

kilogram of gold.   Therefore, the trial court did not err in

rejecting husband's proposed alternative values.
       Husband also argues that the court failed to properly credit

his side of the ledger when dividing the marital assets.        In

other words, husband challenges the distribution decision.

"Fashioning an equitable distribution award lies within the sound

discretion of the trial judge and that award will not be set

aside unless it is plainly wrong or without evidence to support

it."    Srinivasan v. Srinivasan, 10 Va. App. 728, 732, 396 S.E.2d
675, 678 (1990).    The trial court expressly noted that it

considered the statutory factors when reaching its equitable

distribution decision and articulated its findings on the

statutory factors prior to issuing its decision from the bench.

A greater monetary contribution toward the acquisition of marital

property accumulated by the parties during their marriage is only

one of the factors to be considered by the court when making its

equitable distribution decision.       Code § 20-107.3(E).   Husband

used marital assets, including his current earnings during the

marriage, to fund the individual retirement account in wife's



                                   3
name and to purchase the Florida condominium for wife's parents.

There was no evidence that husband used his separate property to

acquire these items.   The trial court did not commit reversible

error by failing to credit husband for these funds expended

during the marriage for these assets.

     Husband admits that the loans wife obtained by forging his

name were not included in the final calculation of the marital

estate.   Two of these loans wife incurred to cover college

expenses for two of the parties' sons.   Under the terms of the

final decree, wife was obligated to pay these loans in full upon

receipt of the monetary award.   We find no error.

                          SPOUSAL SUPPORT

     Husband contends that the trial court erred by awarding

spousal support to wife and by failing to impute sufficient

income to wife.   We disagree.

     The determination whether a spouse is entitled to support

and, if so, how much, is a matter within the discretion of the

trial court and will not be disturbed on appeal unless it is

clear that some injustice has been done.    See Dukelow v. Dukelow,

2 Va. App. 21, 27, 341 S.E.2d 208, 211 (1986).
          In awarding spousal support, the chancellor
          must consider the relative needs and
          abilities of the parties. He is guided by
          the nine factors that are set forth in Code
          § 20-107.1. When the chancellor has given
          due consideration to these factors, his
          determination will not be disturbed on appeal
          except for a clear abuse of discretion.


Collier v. Collier, 2 Va. App. 125, 129, 341 S.E.2d 827, 829



                                 4
(1986).   It is clear from the trial court's ruling from the bench

that it considered the statutory factors.   The court noted that

wife could earn more than she was currently earning and, while

not expressly imputing to wife a specific amount of income,

awarded only $1,000 in monthly spousal support.

     The evidence proved that wife was unable to work night

shifts and that she was seeking additional education so that she

could obtain a daytime nursing position.    While husband contends

that wife earned more in the past while working in the District

of Columbia area, that evidence was insufficient to establish

that wife was significantly underemployed in her current

geographic location.    Although husband contends that wife could

have taken advantage of educational opportunities in the past,

"the court, in setting support awards, must look to current

circumstances and what the circumstances will be 'within the

immediate or reasonably foreseeable future,' not to what may

happen in the future," or, alternatively, what could have

happened in the past.    Srinivasan, 10 Va. App. at 735, 396 S.E.2d

at 679.   It is irrelevant to the current situation that years

earlier, under different circumstances, wife did not obtain

additional training.    Therefore, husband has failed to

demonstrate that the trial court erred in its award of spousal

support to wife.

     While husband contends that the trial court failed to

consider Code § 20-107.1(8), "[t]he provisions made with regard




                                  5
to the marital property," we find no indication that husband

presented this argument below.   Therefore, we will not consider

it for the first time on appeal.       See Rule 5A:18.

     Wife contends that the trial court erred by overcrediting to

husband the amount of pendente lite spousal support she received

following the continuance of the hearing.      The hearing originally

scheduled for September 10, 1996 was continued until January.      In

the order granting the continuance, the trial court ruled that

"any reduction in the amount of spousal support ordered to be

paid by [husband] at a later proceeding shall be retroactive to

September 10, 1996."    After the continuance, husband made
pendente lite bimonthly support payments of approximately $1,400

for at least four months, for a total exceeding $12,000.      In

light of the court's decision to award permanent spousal support

in the amount of $1,000, giving that award a fully retroactive

effect would have resulted in a credit to husband of only

approximately $8,000.   Nevertheless, as wife had the use of the

money throughout the period of the continuance, and as the credit

was part of the larger distribution of the parties' various

assets, debts and credits, we cannot say the court's decision to

credit husband with $12,000 in payments made during this time

amounted to reversible error.

                         SURVIVOR'S BENEFIT

     Under Code § 20-107.3(G)(2), the trial court is authorized

to order the designation of a former spouse as an irrevocable



                                   6
beneficiary "of all or a portion of any survivor benefit or

annuity plan . . . ."   The statute further states that "[t]he

court, in its discretion, shall determine as between the parties,

who shall bear the costs of maintaining such plan."       Id.   The

trial court ruled that the husband's military retirement pay

subject to proportional distribution to the parties would first

be reduced by the amount of wife's survivor benefit premium.

Thus, the trial court made both parties bear a portion of the

costs of this benefit, in the same proportion as they received a

share of the military retirement pay.      The trial court acted

within its express statutory authority and we find no error in

the court's decision to have the parties bear a proportional

share of the costs of this benefit to wife.
                          ATTORNEY'S FEES

     An award of attorney's fees is a matter submitted to the

sound discretion of the trial court and is reviewable on appeal

only for an abuse of discretion.       See Graves v. Graves, 4 Va.

App. 326, 333, 357 S.E.2d 554, 558 (1987).      The key to a proper

award of counsel fees is reasonableness under all the

circumstances.   See McGinnis v. McGinnis, 1 Va. App. 272, 277,

338 S.E.2d 159, 162 (1985).   Husband's earnings were

substantially greater than those of wife.      Both parties pursued

fault-based grounds for divorce, which, while rejected by the

commissioner, were not without some factual support.      Based on

the number of issues involved and the respective abilities of the




                                   7
parties to pay, we cannot say that the award was unreasonable or

that the trial judge abused his discretion in making the award.

                 WIFE'S SHARE OF RETIREMENT PAY

     Wife sought to receive approximately forty-four percent of

husband's military retirement pay, which she claimed equaled

fifty percent of the marital share.   See Code § 20-107.3(G)(1).

Husband asserted, and the trial court agreed, that fifty percent

of the marital share to which wife was entitled was only

forty-two percent of the retirement pay.   Husband presented

evidence that he had a year of Reserve service which was

creditable service for pay and retirement purposes.   The trial

court's determination was supported by evidence.
     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                        Affirmed.




                                8